Citation Nr: 0634495	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-12 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to April 
1954, and from July 1965 to April 1966, with additional 
periods of service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2065).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that while serving in the Korean and 
Vietnam Wars, he was exposed to combat and non-combat 
stressors that support a PTSD diagnosis.  His service medical 
records are negative for evidence of any psychiatric 
disability during service.

The veteran's service personnel records demonstrate that 
after entering active service he was recommended for clerical 
and administrative duties.  In October 1950, he was 
temporarily assigned to the Fleet Activities Center as a 
seaman apprentice.  On October 1, 1950, he landed on Wonsan, 
Korea, to assist in establishing the U.S. Fleet Activities 
shore base.  On December 5, 1950, he was evacuated from the 
shore base in Wonsan, Korea and reported aboard the U.S.S. 
Henrico for transportation and reclassification.  On December 
8, 1950, he was reclassified and assigned duty as a typist.  
From January 3, 1951 to December 17, 1952, the veteran was 
stationed in Yokosuka, Japan.  His military occupational 
specialty was changed in March 1952 to gas engine operator.  
From November 1952 to his separation from service in April 
1954, the veteran was stationed either in California or 
aboard vessels out of California.

The veteran's service personnel records show that as a result 
of this service he received the Korean Service Medal, the 
National Defense Service Medal, the United Nations Service 
Medal, and the Good Conduct Medal.  The veteran's awards are 
consistent with service in Korea during the Korean War.  
However, these awards are not indicative of combat. 

The veteran submitted a copy of his Form DD-214 which 
reflected receipt of medals including the Purple Heart, and 
the Vietnam Service Medal, and which reflect that he was 
wounded in combat while stationed in Korea.  These awards and 
notations of wounds in combat, however, are not reflected on 
the previous Form DD-214 in the veteran's record, and no 
authentication of these dramatic changes accompanied the 
veteran's submission.  Additionally, the form submitted by 
the veteran indicates that he was wounded in Korea on 
February 7, 1951 and on April 14, 1952.  The veteran's 
records, however, reflect that he was stationed in Yokosuka, 
Japan during that time period. 

In addition, while the Form DD-214 the veteran submitted 
showed that he had service in Vietnam consistent with the 
award of the Vietnam Service Medal, his service records on 
file demonstrate that the veteran was stationed stateside 
during his period of active duty from July 1965 to April 
1966, and during his periods of service in the Navy Reserve 
from April 1968 to October 1968, when he was engaged in 
recruiting activities.

Because the veteran's official documentation does not support 
a finding that he engaged in combat with the enemy, either in 
Korea or in Vietnam, his assertions of service stressors are 
not sufficient to establish the occurrence of such events, 
and instead his reported stressors must be verified.  
Likewise, this action by the veteran renders any contentions 
he makes, not credible.

Treatment records show that the veteran has been diagnosed 
with PTSD.  A September 2001 VA report of examination 
similarly shows that the veteran was diagnosed with PTSD.  

With a diagnosis of PTSD, the remaining question before the 
Board is whether the veteran's PTSD diagnosis is based upon a 
verified stressor.

The veteran submitted statements (and reported to examiners, 
including on VA examination for PTSD in September 2001, and 
in October 2002 testimony before the RO), indicating that he 
served in Korea for 26 months, from 1950 to 1953, during 
which time he was a member of a special forces team that 
searched out the enemy in caves and sought out their radio 
stations.  He stated that he carried a carbine and trench 
knife, and that he was involved in hand-to-hand fighting.  He 
described his duties as involving carrying out missions 
quietly, and using a piano wire or trench knife to cut off 
the enemy's head.  He stated that he participated in the 
Inchon Landing, pushing the Chinese past the 38th parallel, 
and that he was stationed in the Chosen Reservoir and Pusan 
Perimeter areas of Korea.  He also reported that he was 
wounded on his left calf, for which he received a Purple 
Heart.  In support of his statement that he was wounded, the 
veteran submitted an alleged copy of a letter to his mother, 
post-marked from Yokosuka, Japan, which stated that he had 
been wounded in the leg.  The veteran reported that the 
military records reflecting his involvement in such 
activities were destroyed for security reasons.

VA sent the veteran's stressors to what is now known as the 
United States Army and Joint Services Records Research Center 
(JSRRC) for verification.  In a January 2004 response, JSRRC 
(then USASCRUR), notified VA that the unit to which the 
veteran was assigned, U.S. Fleet Activities, Group Two, Navy 
No. 3242, was a Marine Corps Unit.  USASCRUR also indicated 
that in 1989 the organization had discontinued all research 
on behalf of Marine Corps veterans and Navy personnel 
attached to Marine Corps units.  The request for verification 
of the veteran's stressors was thus referred to the United 
States Marine Corps Historical Center.  A February 2004 
response from the United States Marine Corps Historical 
Center, however, stated that the request did not contain 
identifying information sufficient to complete a response.  
Specifically, the unit supplied by the veteran and indicated 
in his service records, U.S. Fleet Activities, Group Two, 
Navy No. 3242, was not specific enough to conduct a search.  
The exact battalion and regiment to which he was assigned and 
the exact months of his assignment were necessary in order to 
conduct a search.  A February 2004 request for more specific 
information from the veteran yielded a response indicating 
that he was unable to recall any more specific details.

Even had the veteran been able to recall more specific 
details of his unit assignment, the Board finds it unlikely 
that his reported stressors would have been verified, given 
that the information contained in his records does not 
support his allegations of being stationed in Korea for more 
than two months.  Additionally, the veteran's service medical 
records are silent as to any wounds or scars of the left leg.  
This is especially significant considering that both the 
veteran's June 1950 entrance examination and his April 1954 
separation examination noted scars on the anterior right 
pectoral area, left chest, and scapula, and posteriorly on 
the right trapezius, left subscapula and left elbow.  

The veteran's reported stressors have not been verified.  
Thus, despite that he has a current diagnosis of PTSD, 
service connection for PTSD is not warranted, as his PTSD 
diagnosis cannot be deemed to be based upon a verified in-
service stressor.  

The Board has considered the veteran's assertions relating 
his current diagnosis of PTSD to his period of active 
service.  However, as a layperson without ostensible medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he in 
fact suffers from service-related PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001 and November 
2002; and a rating decision was entered in July 2001.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for post-traumatic stress disorder is 
denied.







____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


